         Case 1:17-cr-00069-RDB Document 190 Filed 01/09/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA                         *
                                                  *
        v.                                        *       CRIMINAL NO. RDB-17-0069
                                                  *
                                                  *
 HAROLD T. MARTIN, III
                                                  *
                                                  *
                   Defendant.                     *
                                                  *
                                               *******

        CONSENT MOTION FOR CONTINUANCE AND EXCLUSION OF TIME
                    PURSUANT TO 18 U.S.C. § 3161(h)(7)

       The United States of America, by and through its attorneys, hereby submits this consent

motion for an exclusion of time under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7), in the above-

captioned matter, and in support thereof submit the following:

       1.      On February 8, 2017, a federal grand jury in the District of Maryland returned an

indictment charging the defendant with twenty counts of willful retention of national defense

information, in violation of 21 U.S.C. § 793(e). The Defendant had his initial appearance and

arraignment on February 14, 2017. The Defendant is detained pending trial.

       2.      On July 3, 2018, the Court entered an order scheduling a two-week jury trial in this

matter to commence June 17, 2019.

       3.      The Speedy Trial Act provides: “In any case in which a plea of not guilty is entered,

the trial of a defendant charged in an information or indictment with the commission of an offense

shall commence within seventy days from the filing date (and making public) of the information

or indictment, or from the date the defendant has appeared before a judicial officer of the court in

which such charge is pending, whichever date last occurs.” 18 U.S.C. § 3161(c)(1).


                                                 1
         Case 1:17-cr-00069-RDB Document 190 Filed 01/09/19 Page 2 of 3



       4.         The Act excludes from calculation of the speedy trial date any “delay resulting from

any pretrial motion, from the filing of the motion through the conclusion of the hearing on, or other

prompt disposition of, such motion.” 18 U.S.C. § 3161(h)(1)(D).

       5.         The Act also excludes “any period of delay resulting from a continuance granted

. . . at the request of the defendant or his counsel or at the request of the attorney for the

Government, if the judge granted such continuance on the basis of his findings that the ends of

justice served by taking such action outweigh the best interest of the public and the defendant in a

speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Among the factors a court must consider in granting such

a motion is whether failure to grant a continuance would result in a “miscarriage of justice” or

“deny counsel for the defendant or the attorney for the Government the reasonable time necessary

for   effective     preparation,   taking   into   account    the   exercise    of   due   diligence.”

18 U.S.C. §§ 3161(h)(7)(B)(i) & (iv).

       6.         In the instant case, trial must commence within seventy days of the defendant’s

initial appearance, which was held on February 14, 2017, absent an exclusion under the Speedy

Trial Act, such as a pending pretrial motion or an order from the Court granting a continuance and

excluding additional time.

       7.         All time from the Indictment through the January 9, 2019, has previously been

excluded from calculation pursuant to prior orders of the Court under 18 U.S.C. § 3161(h)(7)(A),

or by operation of 18 U.S.C. § 3161(h)(1)(D) due to motions pending before the Court.

       8.         Based on the foregoing, the parties submit that the ends of justice will be served by

a reasonable continuance of the original speedy trial date and that a continuance outweighs the

interests of the defendant and of the public in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A). As


                                                    2
         Case 1:17-cr-00069-RDB Document 190 Filed 01/09/19 Page 3 of 3



detailed above, the grounds for a reasonable continuance include (1) the need for additional time

for the parties to brief issues pursuant to CIPA, and for the Court to rule on any such motions; and

(2) the need to allow time for the defendant’s counsel to receive and review discovery and prepare

for the scheduled trial.

        7.      For the foregoing reasons, the government requests, with defense counsel’s

consent, that this Court exclude the time between April 15, 2018, and June 17, 2019, in computing

the time within which trial must commence under the Speedy Trial Act. A proposed order is

attached for the Court’s review.


                                              Respectfully submitted,

                                              Robert K. Hur
                                              United States Attorney

                                      By:            /s/
                                              Harvey E. Eisenberg
                                              Assistant United States Attorney
                                              Chief, National Security Section

                                                      /s/
                                              Zachary A. Myers
                                              Nicolas A. Mitchell
                                              Assistant United States Attorneys
                                              36 South Charles St., 4th Floor
                                              Baltimore, Maryland 21201
                                              Tel.: (410) 209-4800

                                                     /s/
                                              David C. Aaron
                                              Trial Attorney
                                              National Security Division
                                              U.S. Department of Justice




                                                 3
